Citation Nr: 1713194	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling. 

2.  Entitlement to a total disability evaluation based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1983. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted an initial evaluation of 30 percent for the Veteran's PTSD effective August 31, 2010. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.

In an August 2010 decision, the Board remanded this matter for additional development.

In an August 2013 decision, the Board denied the Veteran's claim to entitlement to an initial evaluation greater than 30 percent for PTSD, denied the Veteran's claims for entitlement to service connection for hypertension, including as secondary to PTSD; and remanded the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran then appealed the Board's decision to deny entitlement to an initial evaluation greater than 30 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated the portion of the August 2013 Board decision denying an initial evaluation in excess of 30 percent for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (JMR).

In a September 2014 decision, the Board again denied the Veteran's claim to entitlement to an initial evaluation greater than 30 percent for PTSD and remanded the Veteran's claim for entitlement to a TDIU.

The Veteran then appealed the Board's decision to deny entitlement to an initial evaluation greater than 30 percent for PTSD to the Court.  In a June 2015 Order, the Court vacated the portion of the September 2014 Board decision denying an initial evaluation in excess of 30 percent for PTSD and remanded the matter to the Board for development consistent with the parties' JMR.

In a July 2015 decision, the Board remanded the Veteran's claims for further development.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary.

In regard to the Veteran's claim for an increased rating for PTSD, the most recent VA examination is dated August 2010.  During a prior May 2010 hearing, the Veteran testified that he was working as a letter carrier for the United States Postal Service (USPS).  In his VA Form 21-8940, dated October 2013, the Veteran indicated he last worked as a letter carrier for the USPS in March 2013 and attributed his inability to sustain or follow employment to his service connected PTSD.  This indicates that the Veteran's PTSD disability may have worsened since the August 2010 VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, including those beyond June 2015 from the Oklahoma City VAMC.  All efforts to obtain additional evidence must be documented in the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.  The examiner should discuss in detail the effects that the Veteran's PTSD would have in an employment setting.  

The examiner is requested to provide a thorough rationale for any opinion provided.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the claims based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


